Citation Nr: 1617169	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-31 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for left shoulder disability on a direct basis.  

In April 2011 the Veteran testified before a Veterans Law Judge (VLJ) in a "Travel Board" hearing at the RO; a transcript of his testimony is of record.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In February 2016 the Board sent the Veteran a letter advising him that the VLJ who presided over his hearing is no longer available to participate in the appeal and offering the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  In March 2016 the Veteran responded that he does not want another hearing.  The Board will accordingly proceed with the matter on appeal.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in December 2013 for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the AOJ's last adjudication of the claim in February 2014 the Veteran submitted additional, relevant medical evidence to VA, and the Veteran's representative submitted a statement on his behalf waiving AOJ review of this evidence.  The Board has accordingly accepted the new evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800  (2015).





FINDING OF FACT

The Veteran's left shoulder disorder, to include arthritis, became manifest many years after discharge from service and is not shown to be etiologically related to service or to be caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The requirements for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice in regard to service connection on a direct basis was provided to the Veteran prior to the rating decision on appeal.  During the course of the appeal the claim was expanded to include entitlement to service connection on a secondary basis; the Veteran was provided with relevant notice by a letter in December 2011 and he had ample opportunity to respond prior to the AOJ's readjudication of the case in August 2012.  The AOJ most recently readjudicated the case in February 2014.    

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records, private treatment records, VA treatment records and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  The Veteran has been afforded appropriate VA examinations in support of his claims herein adjudicated.   In December 2013 the Board determined the medical evidence of record was insufficient and remanded the case back to the RO in order to obtain an addendum opinion by the orthopedic surgeon who had performed the VA medical examination in in April 2009.  The requested addendum opinion was submitted by the examiner in February 2014.  The Board had reviewed the examiner's response and finds there has been substantial compliance with the prior remand instructions; therefore, no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the service-connection issue presently on appeal.  

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issue to the Veteran, and the Veteran testified as to his service history and treatment history, and he related why he believes service connection is warranted.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Evidence and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously on active duty for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Similarly, if active tuberculosis becomes manifest to a degree of 10 percent or more within three years of termination of such service, such disease will be presumed to have been incurred in service.  These presumptions are rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service treatment records (STRs) demonstrate the Veteran was injured a motor vehicle accident (MVA) in September 1976.  The immediate treatment note cites complaint of injury to the left shoulder and impression of probable dislocation of the right shoulder and left shoulder strain.  The Veteran subsequently was placed on light duty profile for right shoulder subluxation; no further left shoulder complaints are shown.  The Veteran had a separation examination in July 1978; in the self-reported Report of Medical History the Veteran endorsed a history of painful or "trick" shoulder, with clinical treatment for dislocated shoulder, which the examiner endorsed as referring to dislocated right shoulder.  The corresponding Report of Medical examination showed clinical evaluation of the upper extremities and other musculoskeletal as "normal."  

The Veteran was discharged from service in September 1978.

The Veteran had VA X-rays of both shoulders in April 1979; the clinical impression was normal left shoulder girdle.  

The Veteran had a VA examination in September 1979 in support of his claim for service connection for a right shoulder disability.  The examination report is silent in regard to any complaint of left shoulder problems, and the left shoulder had normal range of motion (ROM) on examination.  X-ray of the bilateral shoulders showed normal left shoulder.

The current claim for service connection was received by VA in March 2007.

Private X-ray of the left shoulder in March 2007 showed severe acromioclavicular (AC) joint space narrowing and moderate-to-severe glenohumeral joint space narrowing, as well as osteophytosis.  However, X-ray by the same provider in April 2009 was negative.

The Veteran had a VA examination of the left shoulder in April 2009, performed by an examiner who reviewed the claims file and noted documentation in STRs of left shoulder strain in conjunction with the MVA in September 1976.  The Veteran complained of intermittent left shoulder pain since that accident.  The examiner performed a clinical examination of the left shoulder and noted observations in detail.  The examiner diagnosed left shoulder impingement syndrome and stated an opinion that the disorder is not likely related to service.  As rationale, the examiner stated that the Veteran had been evaluated only once for shoulder strain, and there is no evidence of specific left shoulder trauma or any record of chronic or recurrent left shoulder symptoms.  

A letter dated in June 2009, signed by Dr. JW and nurse BKB states an opinion that the Veteran's current chronic pain and decreased motion in the left shoulder are related to the initial right shoulder injury in service as reported by the Veteran.  

Magnetic resonance imaging (MRI) of the left shoulder by Westcoast Radiology in August 2009 showed probable impingement with tendinopathy of the supraspinatus and infraspinatus tendons and no gross rotator cuff or labral tear.

The Veteran testified before the Board in April 2011 that he had no injuries to the left shoulder prior to service.  He injured his right shoulder in an MVA.  He first sought treatment for the left shoulder approximately five years after discharge from service.  The Veteran asserted his personal belief, which he stated was affirmed by medical practitioners, that his left shoulder was injured at the same time as his right shoulder but the left shoulder injury simply took longer to become felt.  

In May 2011 Dr. HH, an orthopedic surgeon, submitted a letter stating the Veteran's left shoulder problems began 10 years after his right shoulder injury in service.  The current diagnosis was bilateral shoulder impingement.  Dr. HH stated, "[the Veteran's] right shoulder pain seems to be directly related to his motor vehicle accident and I suspect his symptoms on the left side are also related since he has been favoring the right shoulder for so long."

Following a remand by the Board the Veteran had a VA examination of the shoulder in January 2012, performed by an orthopedic surgeon who reviewed the claims file.  The examiner performed a clinical examination of both shoulders and noted observations in detail.  The examiner diagnosed right shoulder separation and left shoulder degenerative joint disease (DJD).  The examiner stated an opinion that the two shoulder disabilities were unrelated to each other.  As rationale, the examiner stated that the right shoulder disability is explained by the MVA in service; while it is possible that an acute traumatic event caused the left shoulder disorder there is no evidence to support this.

The most recent VA orthopedic surgery clinic note of record, issued in July 2013, shows current diagnosis of chronic left subacromial bursitis with impingement and possible torn rotator cuff. 

The Board remanded the case once again in December 2013, this time in order to obtain an addendum opinion from the VA examiner who had performed the examination in January 2012 addressing whether the Veteran's left shoulder disorder is caused or aggravated by the service-connected right shoulder disability. 

In response to the Board's remand the VA examiner submitted an addendum opinion in February 2014 stating it is less likely than not that the Veteran's claimed left shoulder condition is proximately due to or the result of  the service-connected disability.  As rationale, the examiner stated that the Veteran's left shoulder degenerative changes with possible left rotator cuff tendinopathy and impingement are common conditions in the Veteran's age cohort; also, unilateral upper extremity amputees often do quite well and do not contralateral shoulder conditions secondary to loss of a limb.  The examiner stated he was aware of no medical literature whatsoever to suggest that a patient could develop a shoulder disorder secondary to contralateral AC degenerative changes.  The examiner stated he respectfully disagreed with a suggestion that the Veteran had developed a left arm or shoulder condition due to favoring his right shoulder at work; rather, the examiner suspects the Veteran's left shoulder condition occurred mutually exclusive of the right shoulder condition, as is the case for almost all adults seen at the examiner's clinic for unilateral shoulder degenerative changes and cuff tendinopathy or arthropathy.  Finally, the examiner found no medical evidence to suggest the Veteran's left shoulder condition is aggravated by his right shoulder condition.

A treatment note by Dr. HH dated in December 2014 shows current assessment of bilateral shoulder impingement syndrome.  Dr. HH stated the original injury was to the right shoulder, and the left shoulder symptoms may be from compensating for the right shoulder pain. 

In December 2015 Dr. CV, an orthopedic surgeon, submitted a  Nexus Statement indicating it is at least as likely as not that the Veteran's degenerative arthritis of the left AC joint and left rotator cuff tendonitis are related to an event in service.  As rationale, Dr. CV stated the Veteran may have injured the left shoulder in the same accident in which he injured the right shoulder, since findings are similar.

On review of the evidence above, the Veteran asserts entitlement to service connection on both a direct basis, asserting that his service-connected right shoulder disability and his claimed left shoulder disability were incurred in the same accident in service, and on a secondary basis, asserting that his claimed left shoulder disability results from over-compensation for the service-connected right shoulder.  

Addressing first the question of direct service connection, the VA examination in January 2012 diagnosed DJD, showing the development of arthritis; the Board has accordingly considered whether service connection may be granted for chronic arthritis under 38 C.F.R. § 3.309(a).  However, there was no documentation of arthritis during service, and the Veteran had normal X-ray in September 1979, one year after discharge from service.  The earliest diagnosis of DJD occurs in January 2012, more than 30 years after discharge from service.  The Board concludes the Veteran did not have arthritis during service or during the presumptive period after service, so service connection on a presumptive basis is not for consideration.

Turning to direct service connection on a non-presumptive basis, there are conflicting medical opinions.  The June 2009 letter from Dr. JW and nurse BKB and the December 2015 letter from Dr. CV both assert an opinion that the Veteran directly injured his left shoulder in service; contrary opinions were provided by the VA examiners in April 2009 and January 2012.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The Board finds that the opinions expressed by the VA examiners are more probative than the opinions of Dr. JW/nurse BKB and Dr. CV.  The VA examiners were demonstrably fully aware of the factual premises (by review of the medical file) and provided fully-articulated opinions supported by reasoned analyses; the opinions of the VA examiners are accordingly fully in accord with Nieves-Rodriguez and may be relied upon by the Board.  In contrast, the letter by Dr. JW and nurse BKB provides no factual predicate or supporting rationale whatsoever and is accordingly deficient under the criteria of Nieves-Rodriguez.  The Board also notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Similarly, Dr. CV provided no factual predicate and stated the Veteran "may" have injured the left shoulder in the same accident in which he injured the right shoulder, but medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Thus, the most probative medical opinion of record weighs against direct service connection based on injury in service.

There is also conflicting medical opinion regarding the question of entitlement to service connection on a secondary basis.  Dr. HH stated in May 2011 that he "suspects" the Veteran's left shoulder symptoms are related because he had been favoring the right shoulder, and he stated in December 2014 that the Veteran's left shoulder symptoms "may be" from compensating for the right shoulder pain.  The Board finds these opinions to lack probative value because both are phrased in speculative language and neither provides a factual background for the opinion.  In comparison, the February 2014 addendum opinion by the VA examiner provided a fully-articulated opinion supported by an extensive and detailed clinical rationale; once again the VA examiner's awareness of the factual premises is demonstrated by his review of the claims file, while that of Dr. HH is unknown; thus, the opinion of the VA examiner is more fully compliant with the criteria of Nieves-Rodriguez and is afforded greater probative value.

The Board acknowledges that review of the claims file, in and of itself, does not make a medical opinion more or less probative; rather, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez, 22 Vet App 295, 304.  The Board does not assign a higher probative value to the opinions of the VA examiners simply because they reviewed the claims file, but the Board does consider that access to the VA claims file, and to the STRs and post-service treatment records therein, helps to establish the factual background on which the opinions were based, particularly in the context of a claim seeking service connection.  Access to the claims file, thus, relates to the first prong of Nieves-Rodriguez and is one factor among many in assigning probative value to the respective opinions expressed. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above, the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Veteran's account of his symptoms is has been inconsistent.  During VA examination in April 2009, which was performed in pursuit of the present claim seeking service connection, the Veteran reported intermittent left shoulder pain since the accident in which he had injured his right shoulder.  However, Dr. HH stated, apparently based on statements made by the Veteran in a clinical context, that the left shoulder problems began 10 years after the right shoulder injury.  Lay statements made while medical treatment was being rendered may be afforded high probative value, and statements made for the purpose of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.   Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board finds little credibility in the Veteran's account of symptoms during and since service, given the internal inconsistency cited above.

To the degree that the Veteran asserts his personal belief that his claimed left shoulder disability is incurred directly in service and/or is proximately caused by the service-connected right shoulder disability, the etiology of an orthopedic disorder is a complex medical question that is not within the Veteran's competence as a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board accordingly places a higher probative value on the medical opinion of record than on the Veteran's lay opinion.

In sum, based on the evidence and analysis above the Board finds the Veteran's claimed left shoulder disorder is not incurred in or otherwise etiologically related to service, and is not secondary to the service-connected right shoulder disability.  Accordingly, the claim must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for a left shoulder disability is denied.

____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


